El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Sobrinos de Villamil establecieron demanda ante la Corte Municipal de Río Piedras en cobro de dólares contra Ramón Vázquez. Los demandantes obtuvieron una orden para el aseguramiento de la sentencia contra el deudor. El día 15 de junio de 1923 el marshal, según parece, cumpli-mentó la orden y embargó una propiedad en Río Piedras. Él mársbal entregó entonces un mandamiento al registra-dor de .la propiedad para anotar el expresado embargo. El registrador se negó a ello en una nota que es como sigue:
“Denegada la anotación del embargo a que se refiere este do-cumento porque la finca embargada no aparece inscrita a favor del deudor ni de ninguna otra persona, y tomada en su lugar anota-ción por el término legal al folio 143, tomo 59, Río Piedras, finca No. 2552, letra A, con arreglo al artículo 20 de la Ley Hipotecaria y a la resolución del Ilon. Tribunal Supremo P. R., tomo 1°., pág. 314 y otras posteriores análogas.”
El artículo 9 de la Ley para asegurar la efectividad de sentencias, Compilación de 1911, pág. 885, prescribe lo si-guiente :
“El embargo y prohibición de enajenar inmuebles se efectuarán anotándolos en el registro de la propiedad y notificándolos al de-mandado, con la prevención de que no podrá enajenar los bienes embargados sino en pública subasta, con citación del demandante, quedando el precio consignado a disposición del tribunal, ni enaje-nar en ningún caso los bienes en que haya recaído la prohibición. La enajenación de dichos bienes realizada en contravención a lo dis-puesto en este artículo se reputará fraudulenta para todos los efec-tos civiles y penales, y las personas responsables del fraude serán castigadas además como culpables de desacato (desobediencia).”
Sostiene el recurrente que la ley es imperativa y hace necesaria la anotación esté o no inscrita la propiedad em-bargada, e insiste el registrador en que sólo puede ano-tarse un embargo si la propiedad ya ha sido previamente inscrita con arreglo al artículo 20 de la Ley Hipotecaria.
*547Para resolver este conflicto cita el recurrente el artículo 92 del reglamento hipotecario, a lo que contesta el regis-trador que este artículo ha sido implícitamente derogado por el sistema que prevalece, toda vez que ya no tenemos la distinción que existía antes de 1902; que un defecto sub-sanable anteriormente no daba derecho a una persona a ve-rificar la inscripción.
El artículo 92 del reglamento hipotecario, en su parte pertinente, prescribe lo que sigue:
“Se hará anotación preventiva de todo embargo de bienes in-muebles o derechos reales que se decrete en juicio civil o criminal, aunque aquél sea preventivo, debiendo observarse las reglas si-guientes :
“Primera.— * * *
“Segunda. — Si la propiedad de los bienes embargados no cons-tare inscrita, se suspenderá la anotación del embargo, y en su lugar se tomará anotación preventiva de la suspensión del mismo por ser subsanable aquel defecto.”
Las derogaciones tácitas no son favorecidas. La idea de los autores de la Ley Hipotecaria fué conceder a un ejecu-tante ciertos derechos contra el público aun cuando no es-tuviera inscrita la propiedad embargada. En relación con esto los señores Galindo y Escosura, Legislación Hipoteca-ria, tomo 2, pág. 444, se expresan como sigue:
“Si del registro apareciese que los bienes estaban inscritos a favor de persona distinta del ejecutado, denegará la anotación; y si no estuvieren inscritos a favor de nadie, la suspenderá hasta que aquél a quien interese (si pretende en ambos casos que el dueño ver-dadero es el ejecutado) logre por los medios legales que se inscri-ban a nombre del deudor, y a continuación se anote el embargo.”
Este derecho no se anula porque la ley haya variado. Lo principal no sigue a lo accesorio, pero sí lo contrario, y el ejecutante tiene derecho a cierta especie de anotación. Esto no se alcanza por medio de una anotación preventiva por el término de 120 días, toda vez que no sólo cualquier *548litigio podría sobrepasar dicho límite sino que sería discu-tible si la prohibición de no enajenar habría de ser eficaz sin tal anotación.
Puesto que esta inscripción puede hacerse de alguna forma, la nota del registrador debe revocarse y verificarse el asiento del embargo.

Revocada la nota recurrida y ordenada la inscripción.

Jueces concurrentes: Sres. Presidente del Toro y Aso ciados Aldrey, Hutchison y Franco Soto.